Citation Nr: 1509294	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for traumatic brain injury (TBI).

2.  Entitlement to an evaluation in excess of 10 percent for grand mal seizures.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for bilateral hand disorders, to include bilateral tremors and/or arthritis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from August 1972 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Veteran testified at a Decision Review Officer (DRO) hearing in April 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in June 2014, when the Board awarded a 70 percent evaluation for the Veteran's TBI disability throughout the appeal period, though it denied an evaluation higher than 70 percent for that disability and also denied an evaluation in excess of 10 percent for his grand mal seizure disability; the Board also remanded the TDIU claim for additional development.  The Veteran timely appealed the denial of his increased evaluation claims to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to vacate the Board's June 2014 decision and to remand his increased evaluation claims back to the Board for further development and clarification.  Those claims have been returned to the Board in compliance with that January 2015 Joint Motion for Remand.

Meanwhile, the TDIU claim was returned to the Board in February 2015 after the issuance of a supplemental statement of the case as to that issue at that time.  Therefore, all of the previous issues that were on appeal at the time of the June 2014 Board decision are again properly before the Board at this time.  All of those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

With respect to the Veteran's increased evaluation claims for seizures and TBI, the Joint Motion for Remand vacated and remanded the Board's previous decision for two reasons.  First, the Joint Motion for Remand noted that the Board remanded the TDIU issue in order to obtain additional VA treatment records since July 2010, and asked the Board to explain why those records were not equally as pertinent to the increased evaluation claims on appeal.  

With respect to VA treatment records obtained with regards to that remand, VA treatment records through January 2015 have been obtained and associated with the claims file.  No waiver of jurisdiction was contained in the Veteran's representative's February 2015 informal hearing presentation, which instead asked for remand of the Veteran's claims in compliance with the Joint Motion for Remand.  Moreover, the Board notes that at least 2 months of potentially relevant VA treatment records are now outstanding at this time, and therefore, a remand is necessary in order to obtain any outstanding VA treatment records and for the AOJ to address all of the obtained VA treatment records since July 2010 in the first instance with respect to the increased evaluation claims on appeal.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Likewise, the Board notes that the Veteran underwent VA examinations of his TBI and seizure disabilities in December 2014; no supplemental statement of the case has addressed this relevant evidence in the first instance and there is no waiver of jurisdiction of this evidence in the February 2015 informal hearing presentation.  

Thus, those claims also must be remanded in order for the AOJ to address this evidence in the first instance with regards to the increased evaluation claims.  

Secondly, the Joint Motion for Remand noted that the Veteran's case had been referred for extraschedular consideration in November 2012; in a November 2012 letter, however, the Director of Compensation and Pension Services (Director) noted that Social Security records were potentially outstanding and that those records should be obtained prior to return of the case to the Director for an opinion.  In March 2013 it was determined that the Social Security records were unavailable in a formal finding of unavailability.  The case, however, was never returned to the Director for an opinion.  The Joint Motion for Remand asks for clarification as to this procedural discrepancy.

The Board notes that the procedural discrepancy is explained by the Joint Motion itself.  In other words, the Joint Motion for Remand additionally noted that the Director was addressing the case under 38 C.F.R. § 4.16 instead of § 3.321; it additionally noted that §4.16 was met in this case in light of the 70 percent evaluation for the Veteran's TBI and therefore, it appeared that the Director was addressing the Veteran's extraschedular consideration under the wrong section.  The Joint Motion for Remand specifically indicated that the case should be returned to the Director for an appropriate opinion.

In this instance, the Board notes that it appears that the Veteran's case was referred to the Director in the first instance under § 4.16 because the schedular criteria for TDIU was not met at the time of the referral, though it appeared that his service-connected disabilities may have rendered him unemployable.  As the Board awarded a 70 percent evaluation and therefore nullified the need for extraschedular referral in the first instance under 38 C.F.R. § 4.16, the Board did not ask for and it does not make sense for the Board to refer the case back to the Director for an opinion under § 4.16 in the first instance as VA is no longer barred on awarding TDIU in the first instance under § 4.16 in light of the Veteran's disability evaluation for his TBI, which meets the schedular criteria for award of TDIU under § 4.16(a).  

What the Board did determine in its June 2014 decision was that a referral for extraschedular referral under 38 C.F.R. § 3.321 for his TBI and his seizure disabilities was not appropriate; the Board found that the rating criteria was adequate for addressing the manifestations of those disabilities and therefore extraschedular referral was not appropriate.  As the bar to the Board's ability to award TDIU in the first instance was abrogated under § 4.16 by the Board's award of benefits, extraschedular referral to the Director that was previously requested was no longer necessary and the Board did not address it for this reason.  

However, in light of the Joint Motion for Remand's instructions, the Board will remand the case to the AOJ in order for the case to be referred to the Director for the appropriate §3.321 opinion prior to readjudicating the increased evaluation issues on appellate review at a future date.

With respect to the TDIU issue, it does not appear that the December 2014 examiner rendered any TDIU-specific opinion.  There are several letters from the Veteran's VA primary care physician, Dr. B.L., which indicate that his TBI and other nonservice-connected disabilities, such as diabetes, hypertension, and renal failure, render him unemployable.  In light of this evidence, the Board finds that a VA examination which appropriately addresses the Veteran's employability solely as to the functional impairments due to his service-connected disabilities is necessary; thus, the TDIU claim is also remanded at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

As a final matter, the Veteran has averred that he has arthritis and tremoring of his hands as a result of his medical conditions, including his service-connected TBI.  Those claims were denied in a July 2014 rating decision.  The Veteran submitted a July 2014 correspondence wherein he specifically again alleged that he has bilateral hand problems as a result of his medical conditions, particularly his TBI.  By liberally construing those statements, the Board finds that the Veteran has submitted a timely notice of disagreement with that service connection claim.  

As a timely notice of disagreement with the service connection claim for bilateral hand disorders has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the service connection claim for bilateral hand disorders is remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issue of service connection for bilateral hand disorders, to include bilateral tremors and/or arthritis of the hands.  The AOJ is directed to promulgate a statement of the case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Las Vegas VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2015 and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities-traumatic brain injury, tinnitus, and grand mal seizures-combine to preclude substantially gainful employment.  

The examiner should specifically discuss the relevant medical evidence of record since September 2009, when the Veteran became eligible on a schedular basis for TDIU, particularly the most recent VA examinations in November and December 2014.  The examiner should also address the Veteran's VA primary care physician's, Dr. B.L.'s, many letters with respect to unemployability, as well as any other lay statements from the Veteran, his spouse, his supervisors/coworkers, and friends that are in the record respecting his employability.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions provided should be without consideration of his age or any non-service-connected disorders.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After the above development has been completed, the AOJ shall then refer the Veteran's claims for increased evaluation to the Director of Compensation and Pension Services for extraschedular consideration under 38 C.F.R. § 3.321, for an appropriate opinion.  The Board requests that the Director engage the evidence in the claims file in his opinion.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his TBI and grand mal seizures, and his claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

